Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art, WO 2016095197, teaches an aqueous dispersion of a multistage polymer comprising:
	(i) a polymer A comprising as polymerized units of a hydrophilic (meth)acrylic acid alkyl ester, a carbonyl-containing functional monomer, and an acid monomer comprising from 4% to 14% by weight of an ethylenically unsaturated carboxylic acid and from 1 % to 9% by weight of a phosphorous-containing acid monomer; and
	(ii) a polymer B, prepared in the presence of the polymer A, comprising as polymerized units a hydrophobic monomer, a carbonyl-containing functional monomer, and less than 15% by weight of hydrophilic monomers; 
wherein the weight ratio of the polymer A to the polymer B is from 25:75 to 50:50.
	Other prior art, such as WO 2017/214918, teach the aqueous dispersions multistage polymers comprising Stage A comprising diacetone acrylamide or a functional monomer, a phosphorous containing acid monomer, an acrylic ester and an unsaturated carboxylic acid, and Stage B
comprising a hydrophilic monomer, an ester and a carbonyl functional monomer, wherein 
associative thickeners are blended with the multistage polymer.
	However, none of the prior art is found to teach or sufficiently suggest the aqueous blend of thickeners compositions comprising:
	(i) A first aqueous hydrophobically-modified alkali soluble or alkali swellable thickener composition comprising a multistage polymer comprising a polymer A and a polymer B at a weight ratio of the polymer A to the polymer B is from 95:5 to 55:45;
	wherein the polymer A comprises:
		(a1) 15% or more of structural units of an a, B-ethylenically unsaturated carboxylic acid,
		(a2) structural units of a monoethylenically unsaturated nonionic monomer,
		(a3) less than 0.1% of structural units of a hydrophobic associated monomer; and
	wherein the polymer B comprises:
		(b1) 15% or more of structural units of an a, B-ethylenically unsaturated carboxylic acid,
		(b2) structural units of a monoethylenically unsaturated nonionic monomer,
		(b3) from 0.1% to 60% by weight of structural units of a hydrophobic associated monomer, and
		(b4) structural units of a crosslinker selected from a C3-C2o alkylene glycol di(meth)acrylate, a poly(alkylene glycol) di(meth)acrylate, and combinations thereof; and
	(ii) the second an aqueous acid-suppressible associative thickener composition comprising
		a) 1% to 60% by weight of an acid-suppressible associative thickener having a backbone comprising a polyoxyalkylene, a polysaccharide, or a polyvinyl alcohol, and further comprising a plurality of hydrophobic groups attached to or within the backbone, wherein one or more of the hydrophobic groups comprises a secondary amine, a tertiary amine, a tertiary phosphine, or a combination thereof, with the proviso that less than 80% of the total amine functionality of the acid-suppressible associative thickener is a quaternary amine; 
		(b) sufficient acid to substantially protonate the secondary amine, the tertiary amine, the tertiary phosphine, or a combination thereof;
		(c) 40% to 99% by weight of water; and
		(d) up to 15% by weight of an organic co-solvent, surfactant, cyclodextrin compound, or combination thereof;
	wherein the dry weight ratio of the multistage polymer to the acid-suppressible associative thickener is in the range of from 99:1 to 65:35.
	Thus, Claims 1-13 to the aqueous thickener blend composition, claim 14 to the process of preparing an aqueous thickener blend composition, and claim 15 to an aqueous coating composition comprising the aqueous thickener blend composition are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE